       Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 1 of 16



OUTTEN & GOLDEN LLP                               FEINBERG JACKSON WORTHMAN
Jahan C. Sagafi*                                  & WASOW
One California Street, 12th Floor                 Todd Jackson*
San Francisco, CA 94111
Telephone: (415) 638-8800                         Darin Ranahan*
                                                  Genevieve Casey*
Darnley D. Stewart*                               2030 Addison St., Suite 500
Michael J. Scimone*                               Berkeley, CA 94704
Michael N. Litrownik (ct 28845)                   Telephone: (510) 269-7998
685 Third Avenue, 25th Floor
New York, New York 10017                          LIEFF CABRASER HEIMANN &
Telephone: (212) 245-1000
                                                  BERNSTEIN LLP
SUSMAN, DUFFY & SEGALOFF, P.C.                    Daniel M. Hutchinson*
Karen B. Kravetz (ct 19665)                       Lin Y. Chan*
59 Elm Street, 5th Floor                          275 Battery Street, 29th Floor
New Haven, CT 06510                               San Francisco, CA 94111
Telephone: (203) 624-9830                         Telephone: (415) 956-1000
Attorneys for Plaintiffs and the Classes and
Collective                                        *admitted pro hac vice



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


                                                           No.: 3:14-cv-956 (JBA)
  JOSEPH STRAUCH, TIMOTHY COLBY,
  CHARLES TURNER, and VERNON CARRE, on                     REPLY DECLARATION OF
  behalf of themselves and all those similarly situated,   JAHAN C. SAGAFI IN
                                                           SUPPORT OF CLASS
                         Plaintiffs,                       COUNSEL’S POST-TRIAL
                                                           MOTION FOR
         v.                                                ATTORNEYS’ FEES AND
                                                           COSTS
  COMPUTER SCIENCES CORPORATION,

                         Defendant.
        Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 2 of 16



I, JAHAN C. SAGAFI, declare as follows:

       1.       I am a partner at Outten & Golden LLP (“O&G”), attorneys for Plaintiffs, the

Classes, and the FLSA collective.

       2.       I make this Declaration in connection with Plaintiffs’ Reply in Support of Motion

for Attorneys’ Fees and Costs and specifically to respond to the claims in the Declaration of

James P. Schratz in Support of Defendant’s Opposition to Class Counsel’s Motion for Attorneys’

Fees and Costs (“Schratz Decl.”), ECF No. 541-3.

       3.       I make these statements based on personal knowledge and would so testify if

called as a witness.

       4.       I have reviewed the declaration of James P. Schratz, submitted in opposition to

Plaintiffs’ fee petition, and our office has undertaken a thorough analysis of Attorney Schratz’s

work product.

Attorney Schratz’s Analysis of Inter-Office/ Intra-Office Communication.

       5.       Attorney Schratz identifies 6,395 entries purportedly relating to inter-office/intra-

office communication. See ECF No. 545 (Ex. 12 to Schratz Decl.).

       6.       Attorney Schratz asserts that, because 6,395 out of Class Counsel’s 22,278 total

entries relate to intra-office/ inter-office communication, “28.71% . . . of Class Counsel’s

timekeepers’ non-block billed time was devoted to some type of intra-office/ inter-office

communication.” ECF No. 541-3 (Schratz Decl.) ¶ 72 (emphasis added).

       7.       Attorney Schratz’s conclusion is inaccurate because the number of entries does

not directly correlate to the amount of time expended. Indeed, the majority of conferences

recorded in Class Counsel’s billing records are of relatively short duration, making the number




                                                  2
         Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 3 of 16



of entries a misleading figure. Plaintiffs’ review of Attorney Schratz’s tally shows that the

average entry in Schratz Exhibit 12 is about .3 hours.

       8.      The entries in Schratz Exhibit 12 reflect a total of 2,211 hours, which is 11% (not

28.71%) of Class Counsel’s total hours (20,607).

       9.      Attorney Schratz argues that intra-office conferencing should amount to 2-4% of

total fees, although he does not explain how he chose this range, or what kinds of comparator

matters he bases it on. See ECF No. 541-3 (Schratz Decl.) ¶ 73. In any event, a review of

Schratz Exhibit 12 shows that his analysis includes all forms of communication – not just

conferences – and that it includes both intra-office and inter-office communication.

       10.     These two categories are significantly different. Intra-office communication

reflects exchanges between timekeepers within the same firm, often to delegate and allocate

work among team members in the most efficient way possible, for example by ensuring that each

task is performed by the timekeeper with the lowest billing rate who is able to competently

perform the work. This requires careful communication to describe an assignment and respond

to questions. Intra-office communication also includes review of work performed by staff or less

senior attorneys, which is a professional (and in many cases ethical) requirement of sound legal

practice. This requires careful communication to monitor assignments and discussion about

research results (e.g., the junior individual distills what she learned so that the senior individual

can use her time more efficiently in writing a brief, negotiating with the defendant, or presenting

argument to the court). Sometimes, intra-firm communications reflect delegation to subject

matter experts (for example, Class Counsel’s eDiscovery counsel). These entries account for

more than half (3,417 out of 6,395) of the entries in Schratz Exhibit 12.




                                                  3
        Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 4 of 16



       11.     Inter-firm communications, in contrast, include correspondence and meetings to

develop strategy to prosecute discovery, motion practice, and trial, and to develop guidelines and

processes for document review, witness interviews, and fact investigation.

       12.     The role of these inter-firm communications is illustrated by the fact that they are

most frequent at key decision points in the litigation. Approximately 36% (474 hours) of the

inter-office communication occurred during the pre-216(b) and Rule 23 discovery periods in this

case (i.e. 9/10/2014 – 4/1/2015 and 5/22/2015 – 4/19/2016).

       13.     Another 11% (142 hours) of the inter-office communication occurred during the

post-trial damages phase (12/5/2018 – 8/12/2019), including the proceedings before the Special

Master, which required extensive communication and coordination with experts and the Special

Master. This collection of entries is particularly overbroad, as it classifies communication

between counsel and Plaintiffs’ digital forensic experts as inter-office communication (see, e.g.,

Entry No. 20948), as well as conferences involving opposing counsel and CSC’s experts (see,

e.g., Entry No. 21378).

       14.     In addition, there is a difference between conferences and correspondence, such

that one form of communication is better suited to certain tasks than the other. For example,

correspondence may include a report summarizing communications with class members, the

results of a review of discovery documents, or other substantive work. See, e.g., Entry No.

20814 (“Draft status report re MyTime extraction and calculation end date issue, send to G.

Casey”). This is a form of internal written work product that is used to communicate

information relevant to the decisionmaking process. It is significantly different from discussions

between attorneys and other staff, where those decisions are made and assignments are delegated

to the appropriate timekeeper.



                                                 4
           Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 5 of 16



          15.   Importantly, inter-firm communications among plaintiffs’ co-counsel are a

usually necessary component of large-scale nationwide complex class and collective litigation,

because plaintiffs’ firms are typically far smaller than the corporate firms they litigate against.

For example, even though Outten & Golden is the largest plaintiffs’ employment firm in the

country, with approximately 70 lawyers in four offices and other locations, Jackson Lewis has

934 attorneys in 62 American offices, according to its website, 1 making it approximately 13

times the size of Outten & Golden. This is representative of my experience litigating workers’

rights cases – defense counsel are usually more than 10 times the size of our firm. To match

their resources and to handle the work needed to successfully prosecute these claims on a

nationwide basis, we often co-counsel with other firms. In co-counseling cases, each firm owes

a duty to the clients and the courts to responsibly monitor all significant aspects of the litigation.

This requires regular communication. Even though some of that communication might not be

necessary at a single defense firm, the nature of the market for legal services, with plaintiffs’

firms being one-tenth or even one-hundredth the size of corporate firms, means that it is

generally necessary on the plaintiff side.

          16.   Here, CSC is represented by two firms: Jackson Lewis and Proskauer. Proskauer

has 725+ lawyers in 7 American offices plus offices abroad, per its website. 2 I understand that

lawyers at those two firms have communicated with each other about this case, as one would

expect.




1
        The site https://www.jacksonlewis.com/people lists 934 individuals, and the site
https://www.jacksonlewis.com/offices lists 62 American offices.
2
        See https://www.proskauer.com/locations
                                                  5
             Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 6 of 16



            17.    Plaintiffs’ review of Attorney Schratz’s Exhibit 12 shows that approximately 898

of the hours he identifies relate to intra-office communications, of all kinds. This represents

approximately 4% of Class Counsel’s total hours (898 ÷ 20,607).

Attorney Schratz’s Apparent Methodology for Identifying Vague Entries.

            18.    Attorney Schratz identifies 1,818 time entries that he claims are vague to the point

that they “severely interfere[] with [his] ability to analyze the billing records in this particular

case.” ECF No. 541-3 (Schratz Decl.) ¶ 82.

            19.    These entries reflect a total of 1,161 hours expended by Class Counsel and

$720,559.00 in lodestar using Plaintiffs’ regular hourly rates. 3 See ECF No. 545 (Ex. 13 to

Schratz Decl.). This amounts to 6% of Class Counsel’s total hours (20,607) expended in the

litigation.

            20.    Attorney Schratz does not explain in his declaration how he identified these

entries. As best we can ascertain, Attorney Schratz appears to have used a keyword search to

identify any entry that includes a communicative term such as “conference”; “correspondence”;

or “discuss” but does not include the proper name of a participant.

            21.    Schratz considers entries where the communication includes general terms such as

“the court,” “the mediator,” “opt-in,” “class member,” and “potential class member” to be

improperly “vague” without explaining how they are vague. The following are examples of the

time entries that he identifies as “vague”:

    Entry No(s)                           Date                Timekeeper        Time    Description

    17996                                 10/23/2017          Darnley D.        1.5     “Call with court.”
                                                              Stewart



3
            All references to Plaintiffs’ lodestar herein are calculated using Plaintiffs’ regular hourly
rates.
                                                       6
          Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 7 of 16



 18489; 18714; 18745; 18877;         11/17/2017 –         Justin M.        1.8     “Correspondence
 18932; 18969; 21223; 21385;         9/3/2019             Swartz                   with mediator”
 21486; 21508; 21535; 21541;
 21690; 21691; 21703; 21747;
 21809; 22064
 17148; 17161; 17186; 17231;         8/14/2017 –          Darnley D.       6.9     “Telephone
 17266; 17389; 17400; 17445          9/7/2017             Stewart                  conference with
                                                                                   opt in”
 19367; 19972; 19973; 19980;         3/8/2018 –           Jared W.         1.2     “Correspondence
 20027; 20040; 20045; 20073          7/23/2018            Goldman                  with class
                                                                                   member”
 8284; 8285; 8463; 8812              3/28/2014 –          Michael N.       1.4     “Telephone
                                     7/9/2014             Litrownik                conference with
                                                                                   potential client.”
 12327                               8/4/2015             Darryl A.        0.5     “Telephone
                                                          Bailey                   conference with
                                                                                   prospective opt-
                                                                                   in.”


         22.   Attorney Schratz does not explain why entries such as these are vague or cannot

be analyzed. In the case of terms such as the “court” and “mediator,” the name of the individual

does not provide significant additional information that would be needed to ascertain whether the

work performed was appropriate to the case; if anything, describing a mediator by role rather

than name sheds more light on the nature of the work than simply using a name that a reviewer

may be unfamiliar with.

         23.   With respect to opt-in plaintiffs and class members, our firm’s practice, which we

train our attorneys and staff to follow, is to avoid including client names in time entries, because

of the possibility that those entries will appear in the public record (for example, in connection

with a fee petition). By doing so, we reduce the likelihood that work product or client

confidential information will be revealed publicly. We do not believe that it is necessary to

know a particular client’s name to determine whether work done with respect to a particular




                                                  7
         Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 8 of 16



individual was properly billed to the case; it should in most cases be sufficient to know that the

work related to an opt-in plaintiff or class member.

        24.    The unreliability of Attorney Schratz’s bright-line approach is especially

pronounced with respect to his treatment of written communication.

        25.    Our review of Attorney Schratz’s analysis shows that 275 of the 1,161 hours

(24%) that Schratz identifies as vague include the words “correspondence” or “email” but do not

specify the proper name of a recipient. These entries typically describe correspondence that

relates to obvious attorney work product, leading to the inference that the correspondence is

between and among the core group of Plaintiffs’ attorneys responsible for prosecuting this

matter. For example:

 Entry No(s)   Date                Timekeeper          Time     Description
 5126; 5133    8/14/2017 –         Daniel              2.8      “Correspondence re witness
               8/15/2017           Hutchinson                   preparation”
 5074          7/26/2017           Daniel              1.1      “Correspondence re witness
                                   Hutchinson                   selection”
 5343          10/21/2017          Daniel              0.7      “Correspondence re jury instructions,
                                   Hutchinson                   call with co-counsel re the same.”
 5039          7/17/2017           Daniel              1.3      “Correspondence re trial tasks.”
                                   Hutchinson
 8585          6/23/2014           Jahan C. Sagafi     1.0      “Correspondence re Plaintiff
                                                                interview, edits to complaint.”


        26.    Our legal team has regularly communicated by email to develop strategy, keep

each other apprised of litigation activities and settlement efforts, and coordinate division of

labor. This communication increases efficiency relative to the alternative – discussing each

topic in a conference call or other live communication. It is impractical to specify the other

people involved in the correspondence, because such emails are often directed to a group of

recipients.



                                                  8
          Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 9 of 16



         27.    In many cases, Attorney Schratz’s review of Class Counsel’s billing entries

appears to be limited by his unfamiliarity with this litigation, rather than ambiguity in the entries

themselves. For example, he identifies certain entries as “vague” that do not specify the name of

a specific document reviewed or drafted. In most, if not all, of these instances the identity of the

document is clear based on either the time frame during which the work was performed or by

reference to surrounding entries.

         28.    For example, Plaintiffs filed their Motion for Class Certification, including 19

declarations and 61 other exhibits, on June 3, 2016. During the week immediately prior to this

filing (May 27 to June 3, 2016), Schratz identifies 23 hours as vague, but the content of the

entries and the time frame provide sufficient clarity to understand the work performed. For

example:

 Entry         Date          Timekeeper                    Time      Description
 No(s)
 15979         6/2/2016      Part Time Paralegal           1.1       “Pull deposition excerpts.”

 15962         6/1/2016      Michael N. Litrownik          0.5       “Finalize declarations for
                                                                     signature.”
 16006         6/3/2016      Michael J. Scimone            0.7       “Review draft declarations.”

 452           6/1/2016      Todd Jackson                  3.2       “Draft brief.”

 4701          5/31/2016     Michael Decker                3.2       “Declarations - draft/edit.

 4717          6/3/2016      Daniel Hutchinson             1.4       “Edit declaration; correspondence
                                                                     re brief.”


         29.    This pattern is also evident at other key stages of the litigation.

         30.    Reducing Attorney Schratz’s tally of “vague” entries by approximately 29% to

reflect the prevalence of clear attorney work product and other shortcomings in his analysis




                                                   9
        Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 10 of 16



described above, the vague entries would account for approximately 824 hours, or 4% of Class

Counsel’s total 20,607 hours.

Attorney Schratz’s Identification of Purportedly Clerical Work.

        31.      Attorney Schratz identifies 1,313 entries purportedly reflecting what he believes

to be clerical work. See ECF No. 545 (Ex. 14 to Schratz Decl.).

        32.      These entries reflect a total of 708 hours, which is approximately 3% of Class

Counsel’s total hours. Over 83% (591 ÷ 708) of the hours identified by Attorney Schratz in

Schratz Exhibit 14 are paralegal/ litigation support personnel hours; thus, paralegal hours spent

on allegedly clerical work account for about 2.8% of Class Counsel’s total time, with less than

0.6% relating to allegedly clerical entries by non-paralegals.

        33.      These entries reflect compensable tasks that align with the core responsibilities of

litigation paralegals, according to industry guidelines.

        34.      The National Association of Legal Assistants (“NALA”) is a 501(c)(6)

membership organization that represents more than 18,000 paralegals. NALA provides

continuing legal education and professional development designed specifically to advance

paralegals in their careers. 4

        35.      NALA publishes Model Standards and Guidelines for Utilization of Paralegals

(“Model Standards”) which are designed as guides to what may or may not be proper conduct for

a paralegal. 5

        36.      The NALA Model Standards provide that defined tasks which may be performed

by a paralegal include, inter alia:



4
       See https://www.nala.org/about-nala/nala-history.
5
       A true and correct copy of the NALA Model Standards and Guidelines for Utilization of
Paralegals (“NALA Model Standards”) is attached hereto as Exhibit A.
                                                  10
            Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 11 of 16



                  •           prepare discovery requests and responses;
                  •           schedule depositions and prepare notices and subpoenas;
                  •           summarize depositions and other discovery responses;
                  •           coordinate and manage document production;
                  •           locate and interview witnesses;
                  •           organize pleadings, trial exhibits and other documents;
                  •           prepare witness and exhibit lists;
                  •           prepare for the attendance of witnesses at trial; and assist lawyers at
                  trials. 6

            37.   Many of the entries Schratz classifies as “clerical” are actually paralegal tasks

according to the NALA Model Standards. Although individual time keepers may describe

certain tasks as “filing” or “printing,” they require knowledge of the litigation, eDiscovery

technology, or court rules, and are not easily performed by an employee with strictly clerical

duties or training. For example:

    Entry     Date             Timekeeper     Time    Description
    No(s)
    18897     12/6/2017        Stephanie      4.8     “Assist in trial preparation re printing requested
                               Yu                     documents, locating and pulling documents requested
                                                      by attorneys, circulating documents, reorganizing and
                                                      replenishing war rooms, checking in with attorneys
                                                      and witnesses during preparation sessions.”
    14441     1/4/2016         LiAnne P.      0.7     “Calendar depositions and document production
                               Chan                   deadlines; correspondence with internal team re
                                                      same.”
    14045     12/8/2015        Darryl A.      0.4     “Coordinate loading of Defendant’s document
                               Bailey                 production to Ringtail.” 7
    18637     11/27/2017       Stephanie      0.3     “Correspondence with Court Deputy re availability
                               Yu                     and questions about court room technology training.”
    18099     10/27/2017       Stephanie      0.3     “Index Defendants’ 2017-10-26 supplemental
                               Yu                     production.”
    18432     11/15/2017       Sara Olson     5.1     “Import Defendant productions onto Ringtail.”
    13202     10/15/2015       Jeffrey M.     0.6     “Save new document production and update
                               Domanico               discovery percentage chart”

6
        Ex. A (NALA Model Standards) at pp. 11-12, Guideline 5, Comment.
7
       “Ringtail” refers to an electronic discovery review platform that hosts documents
produced in litigation. Loading documents into Ringtail requires ensuring that all metadata is
properly associated with documents, that the organization of document productions is consistent
with the parties’ agreed production protocols, and similar tasks.
                                                        11
         Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 12 of 16



 17644        9/28/2017    Christopher 0.1        “TIFF imported PDF image from document”
                           C. Alter
 17023        8/3/2017     Christine   0.5        “Update case file re class members’ availability for
                           Park                   attorney consultation”
 17024        8/3/2017     Christine   1.8        “Update case file re contact information for potential
                           Park                   trial witnesses, telephone conferences with same, and
                                                  update case file call log re same.”
 5453         11/20/2017 Mugrage,         5.2     “Gather and index electronic deposition materials.”
                         Major
 3736         7/24/2015 Schott,           0.5     Scheduled depositions with opt ins.
                         Joshua


         38.      Class Counsel’s paralegals are responsible for maintaining an organized case file,

calendaring deadlines, reviewing Court orders to determine the effect on existing deadlines,

filing submissions via ECF, preparing courtesy copies, uploading and reviewing productions,

communicating with class members, and various other tasks that require knowledge of

procedural rules.

         39.      Even if one assumes that half of the paralegal entries identified by Attorney

Schratz are in fact clerical in nature, they would amount to approximately 1.4% of Class

Counsel’s total hours, in addition to 0.6% of total hours spent on allegedly clerical work by non-

paralegals. These entries together total approximately 2%.

Assessment of the Deficiencies Identified by Attorney Schratz.

         40.      Taken together, and viewed through the lens of hours worked, Attorney Schratz

identifies:

                  a.      11% of Class Counsel’s time entries related to inter- or intra-firm

                          communications of all kinds, 4% of which relates to the intra-firm

                          communications that he claims should be limited to 2-4% of total fees (as

                          described in paragraphs 8, 9, and 17 above);




                                                   12
        Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 13 of 16



               b.      4% of Class Counsel’s hours that are allegedly vague, once adjusting for

                       entries that contain clear references to attorney work product (as described

                       in paragraph 30 above). Attorney Schratz proposes to reduce lodestar for

                       these entries by half, suggesting a 2% total reduction. See ECF No. 541-3

                       (Schratz Decl.) ¶ 82;

               c.      Approximately 2% of Class Counsel’s hours that relate to purportedly

                       clerical work, when adjusting Schratz’s analysis to reflect the role of a

                       litigation paralegal (as described in paragraph 39 above).

       41.     Taking these tallies together, Attorney Schratz suggests a total reduction of

approximately 4% for allegedly vague and clerical entries. Attorney Schratz does not show that

the 11% of time spent on communications is unusual or inappropriate; the portion that relates to

intra-firm communications is in line with his arbitrary benchmark of 2-4% that he proposes for

such time. Attorney Schratz does not propose a benchmark for inter-firm communications,

which account for approximately 6% of Class Counsel’s time. Even if this time were reduced by

half, it would account for a reduction of only 3%. Taken together with a 4% reduction for vague

or clerical entries, this would lead to a reduction of 7%, which is in line with the reduction that

Class Counsel suggested in their moving papers. See Pls.’ Br. 15.

Printing Costs

       42.     Class Counsel’s printing costs reflect the duration and intensity of this litigation.

Approximately half were incurred during the three and a half pre-trial years from July 1, 2014 to

December 1, 2017, while the remaining half were incurred during the five-week period of trial

work from December 1, 2017 to January 5, 2018. Class Counsel’s ability to use an outside

vendor to prepare hard-copy documents was hampered by the fact that CSC designated nearly all


                                                 13
        Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 14 of 16



of the documents produced in discovery as “confidential.” O&G charges $.15 per page for

printing black and white and color documents. This rate is in line with cases that have approved

such charges under fee shifting statutes. See, e.g., Rand-Whitney Containerboard v. Town of

Montville, No. 96 Civ. 413, 2006 WL 2839236, at *25 (D. Conn. Sept. 5, 2006) (“The Court also

finds that the prevailing rate in Connecticut for copying is 15 cents per page.”); Robinson v. City

of New York, No. 05 Civ. 9545, 2009 WL 3109846, at *11 (S.D.N.Y. Sept. 29, 2009) (approving

reimbursement for copying at 15 cents per page).

Travel Time

       43.     CSC identifies 812.8 hours of Plaintiffs’ travel time in Exhibit 7 to the

Declaration of Alexa M. Farmer, ECF No. 544.

       44.     Plaintiffs’ review of these entries shows that 53% of the travel time (428.4 hours)

comprises travel for opt-in depositions noticed by CSC that were conducted around the country,

generally where the opt-ins live.

       45.     Plaintiffs’ review shows that 12% of the total travel time (99.8 hours) comprises

travel for depositions of corporate witnesses and mediation sessions, which were conducted at

locations that CSC requested for the sake of its witnesses’ and officers’ convenience.

       46.     Plaintiffs’ review shows that 34% of the total travel time (275.2 hours) comprises

travel for court conferences, hearings, and trial.

       47.     Plaintiffs were able to identify an additional 1% of the total travel time (9.3 hours)

that comprises miscellaneous travel for team meetings and paralegal work.

Exhibits

       48.     Attached hereto as Exhibit A is a true and correct copy of the NALA Model

Standards and Guidelines for Utilization of Paralegals.



                                                     14
       Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 15 of 16



       49.     Attached hereto as Exhibit B is a true and correct copy of the Declaration of

Richard E. Hayber.

       50.     Attached hereto as Exhibit C is a true and correct copy of Plaintiffs’

Memorandum in Support of Motion for Attorneys’ Fees and Costs in Garcia v. Tyson Foods,

Inc., No. 06 Civ. 2198, ECF No. 1073 (D. Ka. June 17, 2011).

       51.     Attached hereto as Exhibit D is a true and correct copy of the Court’s Scheduling

Order in Garcia v. Tyson Foods, Inc., No. 06 Civ. 2198, ECF No. 756 (D. Ka. May 5, 2009).

       52.     Attached hereto as Exhibit E is a true and correct copy of Plaintiffs’

Memorandum of Law in Support of Motion for Approval of Attorneys’ Fees and Reimbursement

of Expenses in Zorrilla v. Carlson Restaurants Inc., No. 14 Civ. 2740, ECF No. 509 (S.D.N.Y.

Mar. 21, 2018).

       53.     Attached hereto as Exhibit F is a true and correct copy of the Memorandum of

Law in Support of Plaintiffs’ Motion for Final Approval of Class Action Settlement,

Certification of the Settlement Class, and Approval of FLSA Settlement in Glatt v. Fox

Searchlight Pictures, Inc., No. 11 Civ. 6784, ECF No. 273 (S.D.N.Y. Nov. 2, 2016).

       54.     Attached hereto as Exhibit G is a true and correct copy of the Memorandum of

Law in Support of Joint Motion for Certification of the Settlement Classes, Final Approval of the

Class Action Settlement, and Approval of the FLSA Settlement in Lloyd v. J.P. Morgan Chase &

Co., No. 11 Civ. 9305, ECF No. 367 (S.D.N.Y. Oct. 10, 2017).

       55.     Attached hereto as Exhibit H is a true and correct copy of the Memorandum of

Law in Support of Plaintiffs’ Motion for Certification of the Settlement Classes, Final Approval

of Class Action Settlement, and Approval of the FLSA Settlement in Reyes v. Altamarea Grp.,

No. 10 Civ. 6451, ECF No. 75 (S.D.N.Y. Aug. 4, 2011).



                                                15
           Case 3:14-cv-00956-JBA Document 551 Filed 12/05/19 Page 16 of 16



                                        *       *      *

       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and

correct.



 Dated: December 5, 2019
        San Francisco, California
                                                           Jahan C. Sagafi




                                               16
